 
EMPLOYMENT CONTRACT


Cono Italiano, Inc. (“Employer”), a Delaware corporation, located at 384 N.
Ocean Ave, number 302, Long Branch NJ 07740 and Joseph Masselli (“Employee”), 2
Whirlaway Drive, Tinton Falls, NJ 07724, in consideration of the mutual promises
made herein, agree as follows:


ARTICLE 1. TERM OF EMPLOYMENT


Specified Term
Section 1.01. The Employer employs Employee, And Employee accepts employment
with Employer, for a period of 24 months beginning on August 1, 2008. This term
may be extended in 12-month increments by the mutual agreement of Employer and
Employee.


Earlier Termination
Section 1.02. This agreement may be terminated earlier as hereinafter provided.


ARTICLE 2. DUTIES AND OBLIGATIONS OF EMPLOYEE


Title and Description of Duties
Section 2.01. Employee shall serve as President and Chief Operating Officer of
Cono Italiano, Inc. In that capacity, Employee shall do and perform all
services, acts, or things necessary or advisable in order to fulfill the duties
of a President and Chief Operating Officer and shall report directly to the
Chief Executive Officer. Employee shall at all times be subject to the policies
established by the Board of Directors of Employer.


Section 2.02. Employee will manage the business of Employer and will report
directly to the Chief Executive Officer. Employee will have day-to-day
decision-making authority in operating the business according to the terms of
Employer’s Business Plan consistent with the overall business policies of
Employer established by the Board of Directors.


Performance of Duties
Section 2.03. Employee agrees that to the best of his ability and experience he
will at all times loyally and conscientiously perform all of the duties and
obligations required of him either expressly or implicitly under terms of this
agreement.


Devotion of Time to Employer’s Business
Section 2.04. (a) Employee agrees that during the employment he shall devote his
full business time to the business affairs of the Employer and shall perform his
duties faithfully and efficiently subject to the direction of the board of
directors; provided that the foregoing shall not limit or prevent the Employee
from serving on the board of directors of charitable organizations or other
business corporations not in competition with the Employer.

 
 

--------------------------------------------------------------------------------

 


(b) This agreement shall not be interpreted to prohibit Employee from making
passive personal investments or conducting private business affairs if those
activities do not materially interfere with the services required under this
agreement. However, Employee shall not, directly or indirectly, acquire, hold,
or retain any interest in any business competing with or similar in nature to
the business of employer.


Competitive Activities
Section 2.05. During the term of this contract Employee shall not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director, or in any other individual or
representative capacity, engage or participate in any business that is in
competition in any manner whatsoever with the business of employer.


Uniqueness Of Employee’s Services
Section 2.06. Employee represents and agrees that the services to be performed
under the terms of this contract are of a special, unique, in unusual,
extraordinary, and intellectual character that gives them a peculiar value, the
loss of which cannot be adequately compensated in damages in an action at law.
Employee therefore expressly agrees that Employer, in addition to any other
rights or remedies that Employer may possess, shall be entitled to injunctive
and other equitable relief to prevent or remedy a breach of this contract by
employee.


Indemnification for Negligence or Misconduct
Section 2.07. Employee shall indemnify and hold Employer harmless from all
liability for loss, damage, or injury to persons or property resulting from the
negligence or misconduct of Employee.


Trade Secrets
Section 2.08. (a) The parties acknowledge and agree that during the term of this
agreement and in the course of discharge of his duties hereunder, Employee shall
have access to and become acquainted with financial, personnel, sales, technical
and other information regarding formulas, patterns, compilations, programs,
devices, methods, techniques, operations, plans and processes that are owned by
Employer actually or used in the operation of Employer’s business, or obtained
from third parties under an agreement of confidentiality, and that such
information constitutes Employer’s “trade secrets”.
(b) Employee specifically agrees that he shall not misuse, appropriate, or
disclose in writing, or by electronic means, any trade secrets, directly or
indirectly, to any other person or use them in any way, either during the term
of this agreement or at any time thereafter, except as is required in the course
of his employment.
(c) Employee acknowledges and agrees that the sale or unauthorized use or
disclosure in writing, or by electronic means, of any such trade secrets
obtained by Employee during the course of his employment under this agreement,
constitute unfair competition. Employee promises and agrees not to engage in any
unfair competition with Employer, either during the term of this agreement or at
any time within a 12 month period after this agreement is terminated.

 
 

--------------------------------------------------------------------------------

 


ARTICLE 3. OBLIGATIONS OF EMPLOYER


General Description
Section 3.01. Employer shall provide Employee with the compensation, incentives,
benefits, and business expense reimbursement specified elsewhere in this
agreement.


Indemnification of Expenditures and Losses of Employee
Section 3.02. Employer shall indemnify Employee for all necessary expenditures
or losses incurred by Employee in direct consequence of the discharge of his
duties on Employer’s behalf.


ARTICLE 4. COMPENSATION OF EMPLOYEE


Salary
Section 4.01. As compensation for the services to be rendered by Employee
hereunder, Employer shall pay Employee an annual salary in the amount of
$75,000. Said salary shall be prorated for any partial employment period.


Restricted Stock Bonus
Section 4.02. As additional compensation, Employer agrees to transfer to
Employee for each quarter of employment during the employment term, within 30
days after the close of each quarter, 30,000 shares of restricted common stock
of Cono Italiano, Inc., for a total of 240,000 shares for two years’ employment.
In the event of early termination of this agreement by Employer other than for
cause, the remaining balance of Employee’s restricted stock bonus shall vest
immediately.


ARTICLE 5. EMPLOYEE BENEFITS


Annual Vacation
Section 5.01. Employee shall be entitled to 20 days vacation time each year with
full pay. Employee may be absent from his employment for vacation only at such
times as approved by the board of directors.


Illness
Section 5.02. On completion of 3 months in the service of Employer, Employee
shall be entitled to 10 days per year of sick leave at full pay. Sick leave may
be accumulated to a total of thirty (30) days.


Medical and Pharmacy Benefits
Section 5.03. Medical and pharmacy benefits on customary and usual terms will be
included in a plan to be instituted by the Employer within 3 months after the
commencement of the term of this agreement.

 
 

--------------------------------------------------------------------------------

 


ARTICLE 6. TERMINATION OF EMPLOYMENT


Termination for Cause
Section 6.01. (a) Employer reserves the right to terminate this agreement if
Employee (1) willfully breaches any material term of this agreement or
habitually neglects the duties which he is required to perform under the terms
of this agreement, or (2) commits acts of dishonesty, fraud, misrepresentation,
or other acts of moral turpitude, that would prevent the effective performance
of his duties.


(b) Employer may at its option terminate this agreement for the reasons stated
in this section by giving written notice of termination to Employee without
prejudice to any other remedy to which Employer may be entitled either at law,
in equity, or under this agreement.


(c) the notice of termination required by this section shall specify the ground
for the termination and shall be supported by a statement of all relevant facts.


(d) Termination under this section shall be considered “for cause” for the
purposes of this agreement.


Section 6.02. (a) This agreement shall be terminated upon the death of Employee.


(b) Employer reserves the right to terminate this agreement within 1 month after
Employee suffers from a disability which precludes him from the performance of
his essential job duties under this agreement. Such termination shall be
effected by giving 30 days’ written notice of termination to Employee.


(c) Termination under this section shall not be considered “for cause” for the
purpose of this agreement.


Termination by Employee
Section 6.03. Employee may terminate his obligations under this agreement by
giving employer at least 30 days’ notice in advance.


Effect on Compensation
Section 6 .04. In the event that this agreement is terminated prior to the
completion of the terms specified herein, Employee shall be entitled to the
compensation earned by and vested in him prior to the date of termination as
provided for in this agreement, computed pro rata up to and including that date.
Employee shall be entitled to no further compensation as of the date of
termination.

 
 

--------------------------------------------------------------------------------

 


ARTICLE 7. GENERAL PROVISIONS


Notices
Section 7.01. Any notices to be given by either party to the other shall be in
writing and may be transmitted either by personal delivery or by mail,
registered or certified, postage prepaid with return receipt requested. Mailed
notices shall be addressed to the parties at the addresses appearing in the
introductory paragraph of this agreement, but each party may change that address
by written notice in accordance with this section. Notices delivered personally
shall be deemed communicated as of the date of actual receipt; mailed notices
shall be deemed communicated as of the date three days after the date of
mailing.


Arbitration
Section 7.02. (a) Any controversy between Employer and Employee involving the
construction or application of any of the terms, provisions, or conditions of
this agreement shall be submitted to arbitration on the written request of
either party served on the other. Arbitration shall comply with and be governed
by the provisions of the American Association of Arbitration.


(b) Employer and Employee shall each appoint one person to hear and determine
the dispute. If the two person so appointed are unable to agree, that those
persons shall select a third impartial arbitrator whose decision shall be final
and conclusive upon both parties.


Attorney’s Fees and Costs
Section 7.03. If any legal action is necessary to enforce or interpret the terms
of this agreement, the prevailing party shall be entitled to reasonable
attorney’s fees, costs, and necessary disbursements in addition to any other
relief to which that party may be entitled. This provision should be construed
as applicable to the entire contract.


Entire Agreement
Section 7.04. This agreement supersedes any and all other agreements, either
oral or in writing, between the parties hereto with respect to the employment of
Employee by Employer, and contains all of the covenants and agreements between
the parties with respect to that employment. Each party to this agreement
acknowledges that no representations, inducements, promises, or agreements,
orally or otherwise, have been made by any party, or anyone acting on behalf of
any party, which are not embodied herein and that no other agreement, statement,
or promise that contained in this agreement shall be valid or binding.


Modifications
Section 7.05. Any modification of this agreement will be effective only if it is
in writing and signed by both parties.

 
 

--------------------------------------------------------------------------------

 


Effect of Waiver

Section 7.06. The failure of either party to insist on strict compliance with
any of the terms, covenants, or conditions of this agreement by the other party
shall not be deemed a waiver of that term, covenant, or condition, nor shall any
waiver or relinquishment of any right or power at any one time or times be
deemed a waiver or relinquishment of that right or power for all or any other
times.


Partial Invalidity
Section 7.07. If any provision in this agreement is held by a court of competent
jurisdiction to be invalid, void, or unenforceable, the remaining provisions
shall nevertheless continue in full force and effect without being impaired or
invalidated in any way.


Laws Governing Agreement
Section 7.08. This agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.


Executed on_______, 2008, at_________, New Jersey.


EMPLOYER
 
Cono Italiano, Inc.
 
By
[ex10-43_sig1.jpg]
Mitchell H. Brown
Chief Executive Officer
 
EMPLOYEE
[ex10-43_sig2.jpg]
Joseph Masselli

 
 
 

--------------------------------------------------------------------------------

 